Citation Nr: 0828780	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-06 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for psoriatic arthritis of the left hand.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from March 1999 to November 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision of the RO that, in 
pertinent part, denied a disability rating in excess of 10 
percent for service-connected psoriatic arthritis of the left 
hand.  The veteran timely appealed.


FINDING OF FACT

The veteran's psoriatic arthritis of the left hand is 
manifested by X-ray evidence of soft-tissue swelling of the 
fingers, and painful motion of the fingers; constitutional 
manifestations associated with active joint involvement that 
are totally incapacitating are not demonstrated.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for psoriatic arthritis of the left hand are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5229 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through September 2005 and March 2006 letters, the RO 
notified the veteran of elements of an increased rating 
claim, and the evidence needed to establish each element.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the 
veteran of the process by which effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that the letters sent to the veteran 
have not met the requirements of VCAA notice regarding an 
increased rating claim.  The letters are deficient as to both 
content and timing, and thus create a presumption of 
prejudice.  

In this case, the presumption has been overcome.  The veteran 
has been provided with correspondence regarding what was 
needed to support his claim in September 2005.  Specifically, 
he was told to submit evidence of physical and clinical 
findings, results of laboratory tests or X-rays, and 
individual statements from those with knowledge and/or 
personal observations who could describe the manner in which 
his disability had worsened.  The February 2006 SOC also 
listed each applicable diagnostic code and disability rating 
for arthritis, limitation of motion, and ankylosis of fingers 
and hand.
 
In correspondence (his notice of disagreement) submitted in 
January 2006, the veteran described the daily effects of his 
disability and the resulting function loss.  He had 
previously reported that he was a full-time student, and that 
he wore a splint on his hand when using a computer.  The 
veteran has also been represented by a veterans' service 
organization throughout this appeal.  Accordingly, any notice 
error is not prejudicial because the veteran has demonstrated 
actual knowledge of the information that is necessary to 
support the claim.  Hence, the notice deficiencies do not 
affect the essential fairness of the adjudication. 

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the service medical records and outpatient 
treatment records, and has arranged for VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).



II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

Historically, in a December 2002 rating decision, the RO 
granted service connection and assigned a 40 percent 
disability rating for psoriatic arthritis, and a 10 percent 
disability rating for psoriasis-each effective November 22, 
2002.  Effective January 23, 2003, the RO discontinued the 40 
percent disability rating for psoriatic arthritis, and 
evaluated each affected joint or group of minor groups 
separately.  In the December 2005 rating decision currently 
on appeal, the RO continued a 10 percent disability rating 
for psoriatic arthritis of the left hand.

The veteran's psoriatic arthritis of the left hand is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5009 
(2007).  Diagnostic Code 5009 provides that other types of 
arthritis, such as psoriatic arthritis, should be rated under 
Diagnostic Code 5002 as rheumatoid arthritis; and provides 
that the disability may be rated as an active process or on 
the basis of chronic residuals. 38 C.F.R. § 4.71a, Diagnostic 
Code 5002 (2007).

For an active process, a 20 percent rating is assigned for 
one or two exacerbations a year in a well-established 
diagnosis.  A 40 percent rating is assigned with symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year. A 60 percent evaluation is assignable for less than 
criteria for 100 percent, but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times 
yearly or a lesser number over prolonged periods.  A 100 
percent evaluation is assignable when there are 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (2007).

If rated based on chronic residuals such as limitation of 
motion or ankylosis, favorable or unfavorable, the rating 
should be under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
10 percent evaluation is assignable each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5002.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

The ratings for the active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation is to be assigned. 38 C.F.R. § 
4.71a, Diagnostic Code 5002, Note (2007).  In the present 
case, the combined evaluation for the residual ratings is 80 
percent.  

Here, the medical evidence fails to show any ankylosis, as 
the veteran is able to move all of the fingers on his left 
hand, as well as the hand itself.  Hence, an increased 
disability rating is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216, 5217, 5218, 5219, 5220, 5221, 5222, 
5223, 5224 (2007).

Under Diagnostic Code 5228, a 10 percent rating is warranted 
for limitation of motion of either thumb if there is a gap of 
one to two inches between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  A 20 percent 
rating is warranted for limitation of motion of either thumb 
if there is a gap of more than two inches between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  

Under Diagnostic Code 5229, a maximum 10 percent rating is 
warranted for limitation of motion of either index or long 
finger if there is a gap of one inch or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.

Under Diagnostic Code 5230, any limitation of motion of 
either ring or little finger is noncompensable.

Motion of the thumb and fingers should be described by 
appropriate reference to the joints whose movement is 
limited, with a statement as to how near, in centimeters, the 
tip of the thumb can approximate the fingers, or how near the 
tips of the fingers can approximate the proximal transverse 
crease of palm. 38 C.F.R. § 4.71.

There are rules that apply in evaluating the severity of 
limitation of motion of single or multiple digits of the 
hand.  For instance, for the index, long, ring, and little 
fingers, zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand. 
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) 
and proximal interphalangeal (PIP) joints flexed to 30 
degrees, and the thumb abducted and rotated so that the thumb 
pad faces the finger pads. Only joints in these positions are 
considered in a favorable position. For these fingers, the 
MCP joint has a range of zero to 90 degrees of flexion; the 
PIP joint has a range of zero to 100 degrees of flexion; and 
the distal interphalangeal (DIP) joint has a range of zero to 
70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Note (1) 
preceding Diagnostic Code 5216 (2007).

The evidence in this case shows that, in March 2004, the 
veteran's psoriatic arthritis of the left hand was 
generalized and active, despite aggressive treatment.  The 
arthritis in the veteran's hands prevented closure of his 
fingers, and he lacked between 1.5 centimeters and 
2 centimeters in opposing fingertips to palms.  Clinical 
evaluation indicates that the MCP, PIP, and DIP joints of the 
veteran's left hand were all involved, and that the veteran's 
presentation was dactylitis rather than isolated joint 
involvement.

VA treatment records, dated in October 2004, again showed 
extensive synovitis involving the wrists and small joints of 
the hands with dactylitis.

During a November 2005 VA examination, the veteran reported 
that he started a new medication in the last several months, 
which had given him a lot of relief and helped with his pain 
and skin plaques.  The medication also helped with motion of 
his joints with swelling.  The veteran reported using splints 
on his hands when using a computer.  He also reported flare-
ups, which severely decreased the motion of his joints.  The 
veteran reported no incoordination, no excess fatigability, 
no weakened movements of his joints, and no increased 
limitations with repetitive motion.

On examination of the left hand, there was tenderness of the 
MCP, DIP, and PIP joints.  The veteran had full extension, 
and could flex the MCP joints to 90 degrees; the DIP joints 
to 45 degrees with pain; and the PIP joints to 90 degrees 
with pain.  The examiner noted edema and swelling of the MCP 
joints and the PIP joints.  X-rays also revealed some soft 
tissue swelling in the proximal portion of the fingers of 
each hand.  The examiner's impression was decreased range of 
motion of the hands, secondary to psoriatic arthritis.
 
The report of a June 2006 VA examination indicates that the 
veteran's claims file was reviewed in its entirety, and that 
his medical history was noted.  The veteran reported painful 
swelling in his joints for his left hand, as well as 
occasional flare-ups of pain in his hand.  The pain was 
described by the veteran as moderately severe in nature, 
occurring everyday, and lasting for several hours.  Pain was 
noted in the PIP joints and the DIP joints of the left hand, 
as well as in the wrist.  The veteran reported no additional 
limitation and functional impairment.

On examination, range of motion of all digits of the 
veteran's left hand showed MCP flexion to 90 degrees at the 
thumb and first, second, third, and fourth fingers with no 
pain.  Pain was noted with full motion of the PIP joints to 
110 degrees.  There was pain in the index finger and middle 
finger PIP joints.  DIP joint motion was to 70 degrees in all 
digits, with pain only in the middle finger PIP joint.  The 
veteran was able to grasp, push, pull, twist, touch, probe, 
and write with his hand.  He was able to oppose his thumb to 
the fingertips of all fingers on the left hand, and to bring 
his fingertips into the palmar crease.  X-rays again revealed 
soft tissue swelling in the proximal portion of the fingers 
of each hand.  

Although the psoriatic arthritis was active in March and 
October 2004, the constitutional manifestations were not 
totally incapacitating.  The veteran obtained some relief 
with a change in medication.  Currently, significant 
functional movement is demonstrated in all fingers of the 
left hand.  The evidence does not reflect a gap of more than 
two inches between the thumb pad and fingers, with the thumb 
attempting to oppose the fingers that would warrant a 
compensable disability rating under Diagnostic Code 5228.

The veteran can fully extend his fingers, the November 2005 
examiner found a decreased range of motion of the veteran's 
left hand due to pain and limitation of flexion of the DIP 
joints and PIP joints.  With consideration of functional 
factors and the veteran's complaints of pain, and the 
objective notations of soft-tissue swelling of the fingers 
confirmed by X-and the most recent examinations have revealed 
full or nearly full range of motion of all the fingers on the 
left hand.  While the pain on motion warrants a minimal 10 
percent rating for the loss of motion in the hand, there is 
no basis upon which to award a higher rating.  

There is no showing that the veteran's service-connected 
psoriatic arthritis of the left hand has resulted in so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The veteran is a full-time student, and he has 
not reported any lost time from school, or other economic 
impact from the disability.  There is no evidence of recent 
hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is in favor of a 20 percent, 
but no higher, evaluation for the veteran's psoriatic 
arthritis of the left hand.




ORDER

A disability rating in excess of 10 percent for psoriatic 
arthritis of the left hand is denied.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


